DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05/21/2021. The amendments do not place the application in condition for allowance for the reasons set forth below. Claims 1-14, 28, 30, 38, 40, and 41 are pending.
Claim Objections
Claims 2, 3, 9, 12, 14, 28, and 30 are objected to because of the following informalities: typographical errors. 
Claim 2 should read “wherein a surface of the first tapered tip is complementary to a surface of the second tapered tip.”
Claim 3 should read “to provide pressure to the member positioned between the jaws.”
Claim 9 should read “to provide pressure to the member positioned between the jaws.”
Claim 12 should read “further comprising a sensing means for sensing.”
Claim 14 should read “a sensing means for sensing.”
Claim 28 should read “a second jaw moveable towards the first jaw.”
Claim 30 should read “to move the first and second jaws together to provide pressure to the member positioned between the jaws.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 38, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Patent No. 1,983,969).
	Davis discloses a tourniquet device (for example, see Figures 1 and 2) comprising a first jaw (1) having a first tapered tip (15), and a second jaw (2) having a second tapered tip (16), the first (1) and second (2) jaws being moveable towards one another to provide a pressure to a member positioned between the jaws (for example, see Figures 1 and 2), wherein the tourniquet device is a single-piece component (in that the jaws are connected together with a riot 5, which forms a “single-piece component” as claimed), the first tapered tip is offset from the second tapered tip such that the first tapered tip and the second tapered tip are moveable relative to one another in separate planes and the first tapered tip is moveable past the second tapered tip as the first and second jaws are moved towards one another (for example, see Figures 2 and 9), wherein the surface (17) of first tapered tip (15) is complementary to the surface (18) of the second complementary tip (16; for example, see Figures 1, 2, 6, and 9), wherein either or both of the first (1) and second (2) jaws includes a plurality of cut-outs defining a plurality of segments (serrations 19 and 20, where the cut-outs may be considered the portions between the serrations), wherein an inner surface of one or both of the first jaw 
It is noted that Davis’ device is used to stop the flow of blood through the umbilical cord, thus may be considered as being a tourniquet device and/or be used as a tourniquet device. The limitation “tourniquet” has been deemed not to impose any structural difference between the claimed invention and Davis’ device. Davis’ device is structured as claimed and is capable of being used as a “tourniquet” as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Kim (US Pub. No. 2009/0198152).
Davis discloses the claimed invention except for the material of the device. Kim also discloses a tourniquet device (10; for example, see Figure 8). Kim teaches the In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 3-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 and 30 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a frangible component arranged to fail and cause a reduction of the pressure provided by the first and second jaws. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. Applicant argues Davis fails to disclose a single-piece component as now required by amended claim 1, since Davis discloses the tourniquet device comprises three separate components joined together. However, the limitation “a single-.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 4, 2021